Exhibit 10.2

 

Execution Copy



 

NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR OTHER APPLICABLE SECURITIES LAW AND MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT COVERING THE TRANSFER OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION.

 

THE FOLLOWING INFORMATION IS SUPPLIED SOLELY FOR U.S. FEDERAL INCOME TAX
PURPOSES. THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT (‘‘OID’’) WITHIN
THE MEANING OF SECTION 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE ‘‘CODE’’), AND THIS LEGEND IS REQUIRED BY TREASURY REGULATIONS PROMULGATED
UNDER SECTION 1275(c) OF THE CODE.

 

Holders may obtain information regarding the amount of OID (IF ANY), the issue
price, the issue date, and the yield to maturity relating to the notes by
contacting THE LEGAL DEPARTMENT at THEMAVEN, INC., 1500 FOURT AVENUE, SUITE 200,
SEATTLE, WA 98101, LEGAL@MAVEN.IO, OR AT (646) 732-4427.

 

THEMAVEN, INC.

 

12.00% Note due June 14, 2022

 

 

No. R-2

$68,000,000.00June 14, 2019

  

THEMAVEN, INC., a Delaware corporation (the “Company”), for value received,
hereby promises to pay to BRF FINANCE CO., LLC (the foregoing, and any
successors or its registered assigns of this Note, “Holder”), the principal
amount of SIXTY-EIGHT MILLION DOLLARS ($68,000,000) on the Maturity Date, with
interest (computed on the basis of the actual number of days elapsed over a
360-day year) on the unpaid balance of such principal amount at the rates, on
the dates and in the manner specified in the Note Purchase Agreement (as defined
below); provided that in no event shall the amount payable by the Company as
interest on this Note exceed the highest lawful rate permissible under any law
applicable hereto. Payments of principal, premium, if any, and interest hereon
shall be made in lawful money of the United States of America by the method and
at the address for such purpose specified in the Note Purchase Agreement
hereinafter referred to, and such payments shall be overdue for purposes hereof
if not made on the originally scheduled date of payment therefor, without giving
effect to any applicable grace period.

 

This Note is one of the Company’s 12.00% Notes due June 14, 2022, issued
pursuant to that certain Amended and Restated Note Purchase Agreement dated June
14, 2019 (such agreement, as amended, modified and supplemented from time to
time, the “Note Purchase Agreement”) among, among others, the Company, the other
Note Parties named therein, and the Purchasers named therein, and the holder
hereof is entitled to the benefits of the Note Purchase Agreement and the other
Note Documents referred to in the Note Purchase Agreement and may enforce the
agreements contained therein and exercise the remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the terms
thereof.

 



 

 

 

This Note amends, restates and supersedes and is given in substitution for, but
not in extinguishment of, the Note dated June 10, 2019, in the original payment
amount of $20,000,000 made by the Company and payable to the order of the
Holder, and does not constitute a novation or discharge of the indebtedness
evidenced thereby.

 

This Note is subject to prepayment only as specified in the Note Purchase
Agreement.

 

Capitalized terms used herein without definition have the meanings ascribed to
them in the Note Purchase Agreement.

 

This Note is in registered form and is transferable only by surrender hereof at
the principal executive office of the Company as provided in the Note Purchase
Agreement. This Note may not be transferred except in accordance with the
provisions of the Note Purchase Agreement and any purported transfer in
violation of the terms of the Note Purchase Agreement shall be null and void.
The Company may treat the person in whose name this Note is registered on the
Note register maintained at such office pursuant to the Note Purchase Agreement
as the owner hereof for all purposes, and the Company shall not be affected by
any notice to the contrary.

 

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the unpaid balance of the principal of this Note may be
declared and become due and payable in the manner and with the effect provided
in the Note Purchase Agreement.

 

The parties hereto, including the makers and all guarantors and endorsers of
this Note, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.

 

THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

  

IN WITNESS WHEREOF, the Company has executed this Note as an instrument under
seal as of the date first above written.

  

  THEMAVEN, INC.       By:     Name:     Title:  

 



[Signature Page to Note]



 

 



 

